COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


REFFAT K. ABOFREKA, M.D.
                                                                    MEMORANDUM OPINION *
v.     Record No. 2120-10-4                                             PER CURIAM
                                                                         MAY 3, 2011
VIRGINIA BOARD OF MEDICINE


                 FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                             Paul F. Sheridan, Judge Designate

                 (Richard E. Gardiner, on briefs), for appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; David E. Johnson,
                 Deputy Attorney General; Allyson K. Tysinger, Senior Assistant
                 Attorney General; Howard M. Casway, Senior Assistant Attorney
                 General; Amy Marschean, Senior Assistant Attorney General, on
                 brief), for appellee.


       Reffat K. Abofreka, M.D. appeals a decision of the circuit court affirming a decision by the

Virginia Board of Medicine (the Board). The Board denied Abofreka’s petition for reinstatement of

his license to practice medicine and surgery in Virginia. We have reviewed the record, the circuit

court’s order, and the Board’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the Board in its final opinion, see In re: Reffat Kamel Abofreka,

M.D., License No. 0101-043653 (Nov. 5, 2009), as affirmed by the circuit court, see Abofreka v.

Virginia Board of Medicine, Case No. CL09-5435 (Sept. 15, 2010). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented in




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the materials before this Court and argument would not aid in the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                   Affirmed.




                                               -2-